DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figure 3A, claims 1-20 in the reply filed on January 7, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 was considered by the examiner.

Requirement for Information
Examiner acknowledges Applicant’s submission in response to the Requirement for Information.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently, based upon the specification there is no figure which shows the limitations of claim 15.
Response dated May 25, 2022
In response to the above objection Applicant amended figure 2 to include elements 290a and 290b, and amended the specification at ¶ 0043 to include reference to these new element numbers. These amendments to the drawing and specification are considered new matter. The amendments to figure 2 is new matter because Applicant does not have support in the originally filed disclosure to add new elements 290a-b as shown in figure 2. Originally filed figure 2 does not show a substrate, nor does it show an area of a substrate. Further, there are no figures associated with the elected species, figure 3A, which shows a plan view, or similar view. Figure 3A is a generic abstract view of the device, and not an actual contrasted device. Therefore, Applicant’s new figure 2, and the specification are objected to as containing new matter. Because of this the drawings and specification will not be entered. Accordingly, the drawings filed October 16, 2020 will continue to be objected to as they do not show the limitations of claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed May 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: See drawing objection above. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2,
Applicant has amendment claim 1 to state the gate isolation (Applicant figure 3A element 306) comprises a gate isolation layer (Applicant figure 3A element 306b) and a buffer layer (Applicant figure 3A element 306a). According to Applicant’s disclosure and claims the gate isolation layer can comprise silicon (claim 8 where silicon doped hafnium oxide can be used), and the buffer layer can comprise silicon (claim 7, where silicon, silicon oxide, silicon nitride, and silicon oxynitride can be used). Therefore, the gate isolation is not free of silicon as the gate isolation comprises the buffer layer, and the buffer layer can comprise silicon.
Additionally, in the remarks on page 11, Applicant states they have support the amendment to claim 1 in canceled claims 3 and 5, and ¶ 00152. None of these parts of the disclosure states the gate isolation (now comprising the gate isolation layer and the buffer layer) is free of silicon. Therefore, because Applicant amendment claim 1 to add the buffer layer to the gate isolation layer, claim 2 is now considered new matter.
Applicant may want to amend claim 2 to be directed to the gate isolation layer, and not the gate isolation.
Regarding claim 12,
Claim 12 is new matter because it is introducing a third insulating layer, the additional electrically isolating layer. This is new matter based upon the elected species. Applicant appears to have amended claim 1, but does not to have taken into account claim 1’s amendment to the dependent claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4,
	Claim 4 is rejected as it dependent upon canceled claim 3.
	Regarding claim 6,
	Claim 6 is rejected as it dependent upon canceled claim 5.
	Regarding claim 7,
	Claim 7 is rejected as it dependent upon canceled claim 3.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muller  et al. (US 2019/0130956 A1) (“Muller”).
Regarding claim 1, Muller teaches at least in figures 1A, and 2C:
a capacitive memory structure (104); and 
a field-effect transistor structure (122) comprising (detailed below)
a gate isolation (122i), 
wherein the capacitive memory structure (104) and the field-effect transistor structure (122) are coupled with one another to form a capacitive voltage divider (figure 1 shows this on the right-hand side of the figure), 
wherein the gate isolation (122i, which is comprised of 122i-1, and 122i-2) comprises at least one gate isolation layer (122i-2), 
the at least one gate isolation layer (122i-2) comprising a material having a dielectric constant greater than 4 (¶ 0061, where 122i-2 can include a high-k material; ¶ 0081, where a high-k material may be HfO2), and 
wherein a thickness of the at least one gate isolation layer (122i-2) is in the range from 3 nm to 10 nm (¶ 0081, where 122i-2 can be about 0.5nm to about 5nm); 
wherein the field-effect transistor structure (122) further comprises a channel region (122c), 
wherein the gate isolation (122i) further comprises a buffer layer (122i-1) disposed in direct physical contact with the channel region (112c), and 
wherein a thickness of the buffer layer (122i-1) is less than 1.5 nm (¶ 0081, where 122i-1 can be between about 0.5nm and about 5nm); 
wherein the buffer layer (122i-1) comprises a material having a dielectric constant less than the dielectric constant of the material of the at least one gate isolation layer (¶ 0081, where 122i-1 can be SiO2); and 
wherein the thickness of the gate isolation layer (122i-2) is at least two times greater than the thickness of the buffer layer (122i-1) (¶ 0081, where 122i-2 can be about 5nm, which means it can be 6nm as 6nm is about 5nm; and 122i-1 can be about 3nm, which means it can be 3nm) and the and a sum of the thickness of the buffer layer (122i-1) and the thickness of the gate isolation layer (122i-2) is at least 8 nm (since 122i-2 is about 5, so it can be 6nm, and 122i-1 is 3nm this means that 122i can be at least 8nm) (Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art that the thickness of 122i-2 could be made 1nm thicker as 1) based upon the teachings of ¶ 0089 one could make a high-k dielectric layer made from HfO2 to a thickness of 40nm, and 2) making the gate dielectric thicker, even by a single nm, would reduce the gate leakage of the device. Thereby making the device more power efficient.
Regarding claim 2, Muller teaches at least in figures 1A, and 2C:
wherein the gate isolation (122i) extends from a channel region (122c) of the field-effect transistor structure (122) to a gate electrode (122e) of the field-effect transistor structure (122) and 
wherein the gate isolation (122i-1) is free of a silicon oxide layer  (see 35 USC § 112(a) above; as stated in claim 1 the gate isolation layer can be free of silicon as it can be HfO2).
Regarding claim 4, Muller teaches at least in figures 1A, and 2C:
wherein the at least one gate isolation layer (122i-2) is in direct physical contact with the buffer layer (122i-1) and with a gate electrode (122e) of the field-effect transistor structure (122).
Regarding claims 6-7, Muller teaches at least in figures 1A, and 2C:
wherein the material of the buffer layer has a dielectric constant less than 15 (as stated in claim 2, 122i-1 can be made of SiO2).
Regarding claims 8-9, Muller teaches at least in figures 1A, and 2C:
The material of the gate isolation layer (122i-2) can be made out of HfO2 (see claim 2).
Regarding claim 11,
wherein a first capacitance, CFET, is associated with the field-effect transistor structure (it is inherent/obvious that the transistor will have a first capacitance), 
wherein a second capacitance, CCAP, less than the first capacitance (because the prior art teaches all of the claimed structural features of the transistor and capacitor including the claimed material it would be obvious that the CCAP would be less than CFET), CFET, is associated with the capacitive memory structure (it is inherent/obvious that the capacitive memory structure because it is a capacitor), and 
wherein a ratio, CFET / CCAP, of the first capacitance, CFET, to the second capacitance, CCAP, is in the range from about 1 to about 100 (because the prior art teaches all of the claimed structural features of the transistor and capacitor including the claimed material it would be obvious that the capacitor and transistor capacitances would be within the claimed ratio).
Applicant in this claim is claiming a characteristic of the device of claim 1. Because the prior art teaches all the structural features in claims 1-10, it would be inherent/obvious that the prior art would contain the claimed characteristic. Thus, the claimed characteristic is inherently tied to the structure and materials claimed. MPEP 2114(I); MPEP 2112(I) and (II). As a result Applicant needs to prove that this claimed subject matter is not a result of the claimed structure and materials of the prior art. Id. 
Regarding claim 12,
Claim 12 is a duplication of parts. Additonally, or alternatively, because the additional electrically isolating layer can be the same material as the buffer layer Examiner can treat the buffer layer as two layers and call one of the layers the buffer layer, and the other layer the additional electrically isolating layer. This is because there is no material or structural difference between the two layers, as such, in the final product one would not be able to determine a difference between the two layers.
Regarding claim 13, Muller teaches at least in figures 1A, and 2C:
wherein the capacitive memory structure (104) comprises (detailed below)
a first electrode (114), a second electrode (134), and at least one remanent-polarizable layer (124) disposed between the first electrode (114) and the second electrode (134); and 
wherein the field-effect transistor structure (102) comprises a gate electrode (122e) that is electrically conductively connected to the first electrode (114)of the capacitive memory structure (104)
Regarding claim 14, Muller teaches at least in figures 1A, and 2C:
wherein a material of the at least one remanent-polarizable layer (124) comprises at least one of the following: hafnium oxide, zirconium oxide, a mixture of hafnium oxide and zirconium oxide (at least ¶ 0089).
Regarding claim 15, Muller teaches at least in figures 1A, and 2C:
Muller does not explicitly teach the limitation of claim 15.
However, the limitation of claim 15 is obvious based upon 1) how large of capacitance one of ordinary skill in the art wants for the capacitor, and 2) how large one wants to make the transistor. The ratio of the footprint of the capacitor to transistor is a matter of choice for one of ordinary skill in the art based upon their desires, and design requirements. Thus, making the footprint of the transistor less than 8 times the footprint of the capacitor, and vice-versa, is a matter of choice, matter of routine optimization, based upon design requirements, etc. for one of ordinary skill in the art, and would take no more than routine skill in the art to do so.
Regarding claim 16, 
Claim 16 is an amalgamation of claims 1, and 13. Because the prior art teaches the limitations of these claims it also teaches the limitations of claim 16.
Regarding claim 17,
Claim 17, is rejected for the reasons stated in claim 1, and the fact the prior art teaches the same materials disclosed by Applicant. Thus, it inherently/obviously would have the same characteristics.
Regarding claim 18,
Claim 18 is rejected for the same reasons given in claims 6-9 above.
Regarding claim 19,
Claim 19 is the method of making claim 16. Since the prior art teaches claim 16 it also teaches claim 19.
Regarding claim 20,
Claim 20 is rejected for the same reasons given in claims 6-9 above.








Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muller  et al. (US 2019/0130956 A1) (“Muller”), in view of the evidentiary reference or in the alternative, in view of Ho et al., "Morphology and crystallization kinetics in HfO2 thin films grown by atomic layer deposition", JOURNAL OF APPLIED PHYSICS VOLUME 93, NUMBER 3 1 FEBRUARY 2003, pgs 1477-1481 (Year: 2003) (“Ho”).
Regarding claim 10, Muller does not explicitly teach:
wherein the material of the at least one gate isolation layer has a crystalline structure of at least one of the following types of crystalline structures: a poly-crystalline structure, a mono-crystalline structure, an epitaxially formed crystalline structure.

However, Ho teaches :
That when one forms HfO2 by means of ALD one will inherently get a polycrystalline structure. Conclusion. 
Therefore, it would have been obvious to one of ordinary skill in the art following the teachings of Muller that they would inherently form the gate isolation layer (122i/122i-2) to have a polycrystalline structure.

Response to Arguments
Applicant’s amendments filed May 25, 2022, have not overcome the art of record, and continue to read upon Muller. Applicant argues Muller does not teach the gate isolation is at least 8nm, and the gate isolation layer is at least two times thicker than the buffer layer. Examiner respectfully disagrees. Muller teaches that buffer layer can be 3nm, and the gate isolation layer can be about 5nm. The term about can mean “reasonably close to”. Six (6) nm is reasonably close to 5nm in the context of Muller since the same material used in the capacitor for layer 124 is about 40nm. Thus, in context “about 5nm” can broadly and reasonably include 6nm. This is because the term “about” should not be held to mean exactly, but rather its plain and ordinary meaning in the context of the disclosure. MPEP 2111.1(IV)(A). Therefore, Muller inherently/obviously teaches all the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822